  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------------- X
   DANIEL BOWEN,                                                  :                     2/6/2020
                                                                  :
                                                 Plaintiff,       :
                                                                  :     19 Civ. 10770 (LGS)
                              -against-                           :
                                                                  :            ORDER
                                                                  :
   224 REALTIES, LLC and RITECARE, INC.,                          :
                                                                  :
                                                 Defendants. :
   ------------------------------------------------------------- X

  LORNA G. SCHOFIELD, District Judge:
        WHEREAS the initial pretrial conference in this matter is scheduled for February 11, 2020;

        WHEREAS no significant issues were raised in the parties’ joint letter or proposed case

management plan (Dkt. No. 15). It is hereby

        ORDERED that the February 11, 2020, initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately so

the conference can be reinstated. The case management plan and scheduling order will issue in a

separate order. The parties’ attention is particularly directed to the provisions for periodic status

letters, and the need for a pre-motion letter to avoid cancellation of the final conference and setting

of a trial date. It is further

        ORDERED that the parties are referred for a settlement conference with the assigned

Magistrate Judge. The referral order will issue separately. The parties should be aware that the

Court does not extend the deadlines for fact and expert discovery absent compelling circumstances.

It is further

        ORDERED that, as the parties’ joint letter notes (Dkt. No. 15), Defendant Ritecare has not

made an appearance. Defendant 224 Realties, LCC shall file a letter by February 20, 2020, with an

update on the status of Ritecare’s defense in this case, if Ritecare has not appeared and responded to
the Complaint by that date.


  Dated: February 6, 2020
         New York, New York
